DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 October 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1 and 18-19 are objected to because of the following informalities:  
Claim 1: “the microlenses” in line 6 should be “the plurality of microlenses” for further clarity AND “the microlenses” in line 7 should be “the plurality of microlenses” for further clarity
Claim 18: “a transparent planer layer” in lines 1-2 should be “a transparent planar layer” for further clarity AND “the transparent planer layer” in line 2 should be “the transparent planar layer” for further clarity
Claim 19: “the microlenses” in lines 4-5 should be “the plurality of microlenses” for further clarity AND “the microlenses” in line 5 should be “the plurality of microlenses” for further clarity
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, “the pixels” in line 1 lack antecedent basis. Claims 6-8 are rejected for their dependency on claim 5. 
Regarding claim 6, “the microlenses” in line 1 and “the same dimensions” in line 2 lack antecedent basis.
Regarding claim 12, “the Fresnel Zone Plate” in line 2 lacks antecedent basis.
Regarding claim 13, “the meta-surface type” in line 2 lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 9-10, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duparre et al. (USPGPub 20090179142 A1).
Regarding claim 1, Duparre teaches an image sensor, comprising: a semiconductor substrate (7) (see figure 1, substrate 7); a plurality of pixels (8) formed in and on the semiconductor substrate and arranged in a matrix with N rows and M columns, with N being an integer greater than or equal to 1 and M an integer greater than or equal to 2 (see figures 1-2, an array of detector pixels 8); and a plurality of microlenses (1’) facing the substrate (7), each of the microlenses (1’) associated with a respective pixel (8), the microlenses (1’) being arranged in a matrix (1) in N rows and M columns, wherein, in a direction of the rows of the pixel matrix, a pitch of the microlens matrix (1) is greater than a pitch of the pixel matrix (see figures 1-2, microlens array 1 comprising microlenses 1’ having a greater pitch than the pixel array; and ¶3, a linear increase of the inclination of the optical axes from channel to channel is achieved for example by a difference in the centre difference or distance from centre to centre of the microlenses and of the detectors).
	Regarding claim 2, Duparre teaches the image sensor according to claim 1, wherein an optical axis of each microlens (1’) passes through a center of a photosensitive area of the pixel (8) with which it is associated (see figure 1, light passing through microlenses 1’ to the center of detectors 8).
	Regarding claim 3, Duparre teaches the image sensor according to claim 1, wherein the microlens matrix (1) includes off-axis microlenses (1’) (see figures 1-2; and ¶9, a detector assigned to a lens or a channel does not necessarily have to be located directly in the "footprint" (projection perpendicular to array normal), thus directly behind these microlens, but may also be arranged greatly offset behind the adjacent lens or the next after the adjacent lens or further ones, for achieving a larger viewing angle).
	Regarding claim 4, Duparre teaches the image sensor according to claim 1, wherein N is greater than or equal to 2, and wherein, in a direction of the columns of the pixel matrix, the pitch of the microlens matrix (1) is greater than the pitch of the pixel matrix (see figures 1-2, microlens array 1 comprising microlenses 1’ having a greater pitch than the pixel array).
	Regarding claim 5, Duparre teaches the image sensor according to claim 1, wherein the pixels (8) of the plurality of pixels (8) have a same size in the direction of the rows of the pixel matrix and in a direction of the columns of the pixel matrix (see figures 1-2, detector pixels 8; and ¶17, circular pixels or pixels with a circular boundary of the PN-transition may be applied).
	Regarding claim 6, Duparre teaches the image sensor according to claim 5, wherein the microlenses (1’) of the plurality of microlenses (1’) all have the same dimensions in the direction of the rows of the pixel matrix and in the direction of the columns of the pixel matrix (see figures 1-2, microlenses 1’ having the same dimensions in all directions).
	Regarding claim 9, Duparre teaches the image sensor according to claim 1, further comprising an optical spacer (3) arranged between the pixel matrix and the microlens matrix (1) (see figure 1, objective body 3 (i.e. optical space)).
	Regarding claim 10, Duparre teaches the image sensor according to claim 9, wherein the optical spacer (3) includes a transparent planer layer (¶37, The objective body 3 may be designed as glass or as a transparent plastic material).
	Regarding claim 14, Duparre teaches an image sensor, comprising: a substrate (7) including a plurality of pixels (8) arranged in a matrix (see figures 1-2, substrate 7 and an array of detector pixels 8); and a plurality of microlenses (1’) arranged in a matrix (1) on the substrate (7) and overlying the plurality of pixels (8), each of the microlenses (1’) associated with a respective pixel (8) and having a larger size than the associated pixel (8), the matrix of microlenses (1) extending outwardly beyond a periphery of the matrix of pixels (see figures 1-2, microlens array 1 comprising microlenses 1’ having a greater pitch than the pixel array; and ¶3, a linear increase of the inclination of the optical axes from channel to channel is achieved for example by a difference in the centre difference or distance from centre to centre of the microlenses and of the detectors).
	Regarding claim 15, Duparre teaches the image sensor according to claim 14, wherein a center of each microlens (1’) is offset with respect to a center of the associated pixel (8) (¶3, a linear increase of the inclination of the optical axes from channel to channel is achieved for example by a difference in the centre difference or distance from centre to centre of the microlenses and of the detectors).
	Regarding claim 16, Duparre teaches the image sensor according to claim 14, wherein a pitch of the microlens matrix (1) is greater than a pitch of the pixel matrix along a row direction and a column direction (see figures 1-2, microlens array 1 comprising microlenses 1’ having a greater pitch than the pixel array; and ¶3, a linear increase of the inclination of the optical axes from channel to channel is achieved for example by a difference in the centre difference or distance from centre to centre of the microlenses and of the detectors).
	Regarding claim 18, Duparre teaches the image sensor according to claim 14, further comprising a transparent planer layer (5) between the pixel matrix and the microlens matrix (1), the transparent planer layer (5) having a thickness within a range from 5 µm to 50 µm (see figure 1, distance layer 5; and ¶41-¶42, Thicknesses of the different layers or arrays [.mu.m]: 1: 45; 2: 1.5; 3: 215; 4: 1.5; 5: 30; 6: 0.2).
	Regarding claim 19, Duparre teaches a method, comprising: forming a plurality of microlenses (1’) over and facing a plurality of pixels (8) in semiconductor substrate (7), the plurality of pixels (8) arranged in a matrix with N rows and M columns, with N being an integer greater than or equal to 1 and M an integer greater than or equal to 2, each of the microlenses (1’) associated with a respective pixel (8), the microlenses (1’) being arranged in a matrix in N rows and M columns (see figure 1, substrate 7, an array of detector pixels 8, and microlens array 1 comprising microlenses 1’), wherein, in a direction of the rows of the pixel matrix, a pitch of the microlens matrix (1) is greater than a pitch of the pixel matrix (¶3, a linear increase of the inclination of the optical axes from channel to channel is achieved for example by a difference in the centre difference or distance from centre to centre of the microlenses and of the detectors).
	Regarding claim 20, Duparre teaches the method of claim 19, further comprising: forming an optical spacer (3) between the pixel matrix and the microlens matrix (1) (see figure 1, objective body 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Duparre et al. (USPGPub 20090179142 A1) in view of Nishi et al. (USPGPub 20210368117 A1).
Regarding claim 7, Duparre teaches a plurality of microlenses (1’) over a plurality of pixels (8) (see figure 1). However, Duparre fails to teach wherein microlenses of the plurality of microlenses have different dimensions in the direction of the rows of the pixel matrix or in the direction of the columns of the pixel matrix.
However, Nishi teaches wherein microlenses (350/251-259) of the plurality of microlenses (350/251-259) have different dimensions in the direction of the rows of the pixel matrix or in the direction of the columns of the pixel matrix (see figure 17, center microlenses 350 and 251-259 (labeled 289 by mistake) have different dimensions than peripheral microlenses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duparre to incorporate the teachings of Nishi to further include microlenses of different shapes because the on-chip lenses 110 and the like are arranged so as to be shifted from centers of the pixels 100 according to the incident angle of the incident light components, so that the deviation of the condensing positions is corrected (Nishi ¶91). 
Regarding claim 8, Duparre as modified by Nishi teaches the image sensor according to claim 7, wherein a surface area of each microlens (Nishi 350/251-259) corresponds to a distance between a central axis of the microlens (Nishi 350/251-259) and a central axis of the pixel with which it is associated (Nishi, see figure 17, center microlenses 350 and 251-259 (labeled 289 by mistake) have different dimensions than peripheral microlenses (Note that each microlens has a different distance between central axes and therefore have different surface areas corresponding to said distance)).
Regarding claim 17, Duparre teaches Duparre teaches a plurality of microlenses (1’) over a plurality of pixels (8) (see figure 1). However, Duparre fails to teach wherein the plurality of microlenses includes first microlenses having a first shape and second microlenses laterally surrounding the first microlenses, the second microlenses having a second shape that is different from the first shape.
However, Nishi teaches wherein the plurality of microlenses (350/251-259) includes first microlenses (350/251-259) having a first shape and second microlenses (110) laterally surrounding the first microlenses (350/251-259), the second microlenses (110) having a second shape that is different from the first shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duparre to incorporate the teachings of Nishi to further include microlenses of different shapes because the on-chip lenses 110 and the like are arranged so as to be shifted from centers of the pixels 100 according to the incident angle of the incident light components, so that the deviation of the condensing positions is corrected (Nishi ¶91).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Duparre et al. (USPGPub 20090179142 A1) in view of Yang et al. (USPGPub 20210271003 A1).
Regarding claim 11, Duparre teaches a plurality of microlenses (1’) (see figure 1). However, Duparre fails to explicitly teach wherein the microlenses are at least one of refractive microlenses or diffractive microlenses.
However, Yang teaches wherein the microlenses (150) are at least one of refractive microlenses or diffractive microlenses (¶78, The microlenses used in any of the embodiments described herein can be any suitable type of microlenses. In some embodiments, an array of microlenses includes at least one of refractive lenses, diffractive lenses, metalenses (e.g., surface using nanostructures to focus light), Fresnel lenses, spherical lenses, aspherical lenses, symmetric lenses (e.g., rotationally symmetric about an optical axis), asymmetric lenses (e.g., not rotationally symmetric about an optical axis), or combinations thereof).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Duparre to incorporate the teachings of Yang to further include a diffractive microlens because they have a complex output energy distribution and are compact, allowing them to be easily integrated into a device and make said device more accurate.
Regarding claim 12, Duparre as modified by Yang teaches the image sensor according to claim 11, wherein the microlenses (Yang 150) are diffractive microlenses of the Fresnel Zone Plate (FZP) type (Yang, ¶78, The microlenses used in any of the embodiments described herein can be any suitable type of microlenses. In some embodiments, an array of microlenses includes at least one of refractive lenses, diffractive lenses, metalenses (e.g., surface using nanostructures to focus light), Fresnel lenses, spherical lenses, aspherical lenses, symmetric lenses (e.g., rotationally symmetric about an optical axis), asymmetric lenses (e.g., not rotationally symmetric about an optical axis), or combinations thereof).
Regarding claim 13, Duparre as modified by Yang teaches the image sensor according to claim 11, wherein the microlenses (Yang 150) are diffractive microlenses of the meta-surface type (Yang, ¶78, The microlenses used in any of the embodiments described herein can be any suitable type of microlenses. In some embodiments, an array of microlenses includes at least one of refractive lenses, diffractive lenses, metalenses (e.g., surface using nanostructures to focus light), Fresnel lenses, spherical lenses, aspherical lenses, symmetric lenses (e.g., rotationally symmetric about an optical axis), asymmetric lenses (e.g., not rotationally symmetric about an optical axis), or combinations thereof).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878  




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878